Citation Nr: 1447151	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne. 

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for residuals of frostbite of the upper extremities.

9.  Entitlement to service connection for PTSD.

10.  Entitlement to service connection for Epstein-Barr syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar spine disability and radiculopathy of the lower extremities; declined to reopen a claim of service connection for degenerative joint disease for the cervical spine; and denied service connection for hearing loss, tinnitus, residuals of frostbite (upper extremities), residuals of frostbite (lower extremities), PTSD, fibromyalgia, chloracne, psoriasis, hypoglycemia, Epstein-Barr syndrome, renal failure, and IBS.  In a July 2009 notice of disagreement, the Veteran appealed the denial of service connection for hearing loss, tinnitus, residuals of frostbite (upper extremities), PTSD, fibromyalgia, chloracne, psoriasis, hypoglycemia, Epstein-Barr syndrome, renal failure, and IBS.  VA issued a January 2010 statement of the case for these issues.  The Veteran perfected her appeal with regard to only the issues listed on the title page above, which did not include hypoglycemia or renal failure.  See March 2010 VA Form 9.  (The PTSD claim had previously been denied in January 2004, so the initial inquiry must be whether new and material evidence has been received sufficient to reopen the claim.  38 C.F.R. § 3.156 (2014).)

In September 2013, the Board remanded this case for a hearing.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file.

(The issues of entitlement to service connection for hearing loss, tinnitus, fibromyalgia, residuals of frostbite (upper extremities), PTSD, and Epstein-Barr syndrome are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By an unappealed January 2004 rating decision, the RO denied service connection for PTSD.

2.  The evidence received since the January 2004 rating decision pertains to the basis for that denial and raises a reasonable possibility of substantiating the claim.

3.  The medical evidence of record does not contain diagnoses of chloracne, psoriasis, or any other skin disability.  No symptoms of skin disability have been noted.

4.  The medical evidence of record does not contain a diagnosis of irritable bowel syndrome or symptoms of such a disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to the claim of service connection for PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The Veteran does not have chloracne that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

3.  The Veteran does not have psoriasis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

4.  The Veteran does not have irritable bowel syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the post-service evidence does not indicate any current complaints or treatment referable to chloracne, psoriasis, or any other skin disability.  Absent a current disability, there is no indication that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Unfortunately, the Veteran's service treatment records unavailable for her period of active duty from November 1973 to November 1977.  See January 2010 formal finding memorandum detailing VA's unsuccessful attempts to obtain these records.  The claims file, including the electronic evidence, contains the Veteran's post-service treatment records.  Moreover, her statements in support of the claim are of record, including testimony provided at a July 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen - PTSD

The Veteran is currently service connected for a mood disorder.  See December 2012 rating decision.  At her hearing, the Veteran stated that she wished to continue her appeal for service connection for PTSD despite already being rated for a psychiatric disability.

The Veteran was previously denied service connection for PTSD in a January 2004 rating decision for failing to provide details regarding an in-service stressor.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the January 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed the current claim to reopen in July 2007.

Pursuant to 38 U.S.C.A. § 5108 , a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

Evidence received since the last prior denial includes the Veteran's accounts of an in-service assault.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Chloracne and Psoriasis

Generally, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record does not contain a diagnoses of chloracne, psoriasis, or other skin disability either at the time the Veteran's claim was filed (July 2007) or at some time during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  When seen by VA in July 2008, the Veteran reported that her hairdresser had told her there was a problem with her scalp.  Upon examination, a VA nurse found no symptoms of redness, excoriation, or disease in the areas indicated.  It was noted that the Veteran had been cutting back on washing her hair because of water costs.  She was advised to wash her hair at least once a week for good hygiene.  No skin condition was found at that time, or in any of the medical evidence from the relevant time period.

In the absence of evidence that the Veteran has a current skin disability, to include chloracne and/or psoriasis, there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not contain any such evidence and, consequently, service connection for chloracne or psoriasis is not warranted.

Irritable Bowel Syndrome

Similarly, the record does not contain a diagnosis of irritable bowel syndrome (IBS) either at the time the Veteran's claim was filed (July 2007) or at some time during the pendency of this claim.  See McLain, 21 Vet. App. 319.  In the absence of evidence that the Veteran currently has IBS, there can be no award of service connection.  Brammer, 3 Vet. App. 223, 225.  Thus, service connection for IBS is not warranted.


ORDER

New and material evidence sufficient to reopen a claim of service connection for PTSD has been received; the application to reopen is granted.

Service connection for chloracne is denied.

Service connection for psoriasis is denied.

Service connection for irritable bowel syndrome is denied.

REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran's left ear hearing loss is well documented.  See e.g., October 2007 VA audiological evaluation.  Likewise, the record shows complaints of right ear hearing loss.  See January 2008 and April 2008 VA treatment records.  April 2008 VA treatment records also show a diagnosis of tinnitus and Eustachian tube dysfunction.

The Veteran contends that these conditions were the result of an air block during 15 days of active duty reserve service in 1980 or 1981 in Dells, Wisconsin.  Specifically, she testified that she flew with a bad cold that caused an air block that almost caused her eardrum to rupture.  See July 2014 testimony.  The Veteran is competent to provide lay evidence on an in-service injury.  As such, this is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon, 20 Vet. App. 79.

Additionally, the Veteran's service treatment records from her period of reserve service include her reports of hearing loss due to a motor vehicle accident.  See August 2000 Report of Medical History.  This evidence must also be considered by the examiner.

Fibromyalgia

The record contains a current diagnosis of fibromyalgia.  See March 2008 VA treatment record.  She was originally diagnosed with fibromyalgia in November 1987.  At that time, she reported pain in her back, hands, elbows, ankles, knees, neck, and right shoulder and hand weakness.  She stated that her back pain began in service, but the other pains began in approximately 1983.  Since then, the Veteran has been service connected for a low back disability (degenerative disc disease and degenerative joint disease of the lumbar spine).  Compensation for the same symptom under multiple diagnostic codes is to be avoided as impermissible pyramiding.  38 C.F.R. § 4.14.  Thus an examination is necessary to determine which joints are currently affected by fibromyalgia and whether this disability had its onset during service or is otherwise related to active military service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon, 20 Vet. App. 79.

Frostbite Residuals, Upper Extremities

The Veteran has reported current complaints of pain in her hand.  See July 2008 VA treatment record.  Additionally, she testified that she sustained frostbite while on active duty in 1974 while training at Chanute Air Force Base.  Specifically, she related it to marching without gloves as part of her training.  She reported that currently her hands get extremely cold and painful when the temperature drops.  Then, they become numb and turn yellow.  She is competent to provide lay evidence of her in-service activities.  Moreover, this is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon, 20 Vet. App. 79.

PTSD

VA treatment records show a diagnosis of PTSD.  In an August 2012 addendum opinion, the VA examiner stated that, in addition to a mood disorder, the Veteran had PTSD due to being sexually assaulted while in a hospital while on active duty.  Consequently, the question now is whether that in-service assault can be corroborated.

The Veteran testified that she was sexually assaulted while in a hospital (Vandenberg Air Force Base, California) with mononucleosis in March or April 1976.  See also July 2009 statement.  Afterwards, she was tested for venereal disease and pregnancy.  She also reported calling off her engagement at that time.

The Board notes that the Veteran's service records from this period are unavailable.  Nevertheless, in cases of personal assault, it is not unusual for there to be an absence of service records documenting the events the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(3).  VA must advise the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Thus, this claim should be developed in accordance with the applicable provisions of 38 C.F.R. § 3.304(f)(4).  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Veteran has also reported being assaulted by a sergeant on her first duty day as a weather person and receiving threats of another rape when she transferred.  See July 2009 statement.  The later event resulted in her arming herself with a baseball bat and box cutter and chasing, but not catching, the man who had made threatening comments.  Additionally, she had previously reported chronic neck pain due to abuse in service wherein she was pushed and thrown into a soda machine.  See April 2003 VA treatment record.  These allegations of assault should also be addressed. 

Epstein-Barr Syndrome

The Veteran has reported being hospitalized in 1976 for Epstein-Barr syndrome and mononucleosis and is currently seeking service connection for Epstein-Barr syndrome.  The record does not contain a current diagnosis of Epstein-Barr syndrome.  Nevertheless, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is arguing that she was previously diagnosed with this condition, and it was noted in service treatment records that are now unavailable.  If so, she may be competent to identify her current symptoms as the same as those suffered at the time of that diagnosis.  However, since those records are unavailable, a medical examination is necessary to determine if the Veteran has Epstein-Barr syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination to determine the nature and etiology of any hearing loss and/or tinnitus.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should determine whether the Veteran has tinnitus or hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385.

b.  If the Veteran has either, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus had its onset during service or is otherwise related to active military service, to include her report of an "air block" while flying during active duty for training. 

c.  The examiner is also asked to address the comment in the August 2000 Report of Medical History that the Veteran sustained hearing loss due to a motor vehicle accident.  An opinion should be provided as to the medical probabilities that hearing loss or tinnitus is traceable to such an in-service event.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for an examination to determine the nature and etiology of any fibromyalgia.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that fibromyalgia had its onset during service or is otherwise related to active military service, to include her claim that it was caused by an in-service flu shot. 

b.  The examiner should be asked to identify which of the Veteran's joints are affected by this condition.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA medical examination, to determine the nature and etiology of any frostbite residuals affecting the upper extremities.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

The examiner should specifically address whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's upper extremity symptoms had their onset during service or can be attributable to the frostbite injuries she describes during her active duty military service.

The examiner should provide reasons for the opinions.  The reasons for the opinions should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 382, 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Attempt to further develop the Veteran's claim of service connection for PTSD in accordance with the special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5).  This should include, but not be limited to, obtaining the Veteran's service personnel file and associating it with the claims folder.  (The Veteran's assistance should be enlisted to help with corroborating the alleged instances of assault.)  Should the record suggest the need for further development by way of examination or psychological testing, this should also be done.

5.  Schedule the Veteran for a VA medical examination, to determine whether she currently has Epstein-Barr syndrome.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

If Epstein-Barr syndrome is found, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that this condition had its onset during service or is otherwise related to active military service.

The examiner should provide reasons for the opinions.  The reasons for the opinions should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. 382, 389.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


